Detailed Action
This action is in response to amendments filed on 05/20/2022. 
This application was filed on 08/14/2020. 
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claims 1-20 are pending.
Claims 1-20 are rejected.

Applicant's Response
In Applicant' s Response dated 05/20/2022, Applicant amended claims 1, 11, and 16.  Applicant argued against various rejections previously set forth in the Office Action mailed on 01/26/2022. 
In light of Applicant' s amendments and remarks, all rejections of claims under 35 U.S.C. 101 set forth previously are withdrawn.
 
Information Disclosure Statement
The information disclosure Statement (IDS) submitted on 01/27/2022 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the IDS statements are being considered by the examiner.
    
Examiner Notes
Examiner cites particular columns, paragraphs, figures and line numbers in the references as applied to the claims below for the convenience of the applicant. Although the specified citations are representative of the teachings in the art and are applied to the specific limitations within the individual claim, other passages and figures may apply as well. It is respectfully requested that, in preparing responses, the applicant fully consider the references in their entirety as potentially teaching all or part of the claimed invention, as well as the context of the passage as taught by the prior art or disclosed by the examiner.
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  


Claim Rejections - 35 USC 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 1-20 are rejected under 35 U.S.C. 103 as being unpatentable over Colson et al. (US 2012/0059725 A1, referred herein after as D1) in view of Ceneviva et al. (US 2017/0286389 A1, referred herein after as D2), and in view of Parikh et al. (US 2020/0034940 A1, referred hereinafter as D3).   

As per claim 1, D1discloses, 
A computer-implemented method of completing an automotive transaction at an automotive dealership, the computer-implemented method comprising, (D1, title, abstract). 
storing, by a computer system, a plurality of distinct transaction documents used for completing automotive transactions associated with the automotive dealership, (D1, figures 10 and accompanying text, 0011, 0018, 0108, discloses/shows stored sales/lease report which may form basis for the generating and presenting a sales/lease proposal to a targeted customer, where the sales report maybe generated from data from plurality of databases/documents/transactions including from third party databases.).  
sending, for display, a first user interface with one or more input fields to receive attributes of an automotive transaction of a vehicle from the automotive dealership, (D1, figures 5, 7-9, figures 10 and accompanying text, 0010-0014, 0018-0019, 0108, discloses/shows displaying a interface for a first user  with one or more input fields to receive attributes of an automotive transaction of a vehicle from the automotive dealership).  
receiving, by the computer system, attributes of the automotive transaction to complete the automotive transaction, the attributes populated in the one or more input fields of the first user interface, the attributes including the type of transaction associated with automotive transaction completion, (D1, figure 5, 7-9, 0010-0011, 0018-0019, 0058, 0064, 0108, discloses receiving transaction information from various databases as well user interface for allowing to user to input/select various transaction parameters for targeted customers including previous lease/sales data as shown in order to make a sale, marketing proposal, or operation/advertisement.). 
selecting, by the computer system, from the plurality of distinct transaction documents a set of base transaction documents required to complete the automotive transaction, the selection of the set of base transaction documents irrespective of the attributes of the automotive transaction, (D1, figures 10 and accompanying text, 0067-0068,  0108, 0124 discloses/shows generating proposal for customers, where the proposal may include content/documents from generated reports 500, 600, 700, 800, as well as content displayed/included in the in the various interfaces 100, 200, and 300 shown in the figures.).  
selecting, by the computer system, a set of transaction specific documents from the plurality of distinct transaction documents based on the received attributes of the automotive transaction, (D1, figures 10 and accompanying text, 0067-0068, 0108, 0124 discloses/shows generating proposal for customers, where the proposal may include content/documents from generated reports 500, 600, 700, 800, as well as content displayed/included and/or based on inputs received in the in the various interfaces 100, 200, and 300 shown in the figures.  The examiner notes that in order to generate sales or lease proposal, respective contents from sales report or lease report are incorporated in the proposal.).  
automatically [generating], the computer system, [proposal] based on the received attributes of the automotive transactions, (D1, figures 10 and accompanying text, 0067-0068, 0108, 0124 discloses/shows generating/providing proposal for customers, where the proposal may include content/documents from generated reports 500, 600, 700, 800, as well as content displayed/included in the in the various interfaces 100, 200, and 300 shown in the figures.  The examiner notes that in order to generate sales or lease proposal, respective contents from sales report or lease report are incorporated in the proposal.)
sending, by the computer system, a second user interface with the set of base transaction documents and the set of transaction specific documents to a user device of a user… , (D1, figures 10 and accompanying text, 0067-0068, 0108, 0124 discloses/shows generating/providing proposal for customers, where the proposal may include content/documents from generated reports 500, 600, 700, 800, as well as content displayed/included in the in the various interfaces 100, 200, and 300 shown in the figures.  The examiner notes that in order to generate sales or lease proposal, respective contents from sales report or lease report are incorporated in the proposal.)
As noted above, D1 arguably discloses - selecting a set of transaction specific documents from the plurality of distinct transaction documents based on the received attributes of the automotive transaction; nevertheless, for the sake of completeness, D2 also discloses the above limitation. 
In particular, D2 (0042-0047, 0059) discloses adding or removing documents/forms from a set of document based inputs into various fields of an initial form associated with some transaction.  Thus, D2 clearly disclose selecting a set of transaction specific documents (e.g. adding new forms/pages) from the plurality of distinct transaction documents based on the attributes (e.g. field inputs in previous forms/pages) of the automotive transaction.  
Accordingly, it would have been obvious to one having ordinary skill in the art before the effective filing date of the invention, as disclosed in D1, to include the teachings of D2.  This would have obvious for the purpose of generating dynamic documents/forms that change or morph to be used in a customizable manner as disclosed by D2 (0025).
D1 discloses automotive transactions/proposals; however, D1 fails to expressly disclose – 
wherein the one or more fields of the plurality of distinct transactions documents are unpopulated…
automatically populating, the computer system, one or more fields of the sets base transaction documents and the set of transaction specific documents with values based on the received attributes of the… transactions,… one or more fields of the set of base transaction documents and the set of transaction specific documents filled with automatically populated values
receiving, by the computer system, one or more signed documents from the set of base transaction documents the set of transaction specific documents from the user device of the user to complete the…  transaction.
D3 (0010-0014,0025,  0043-0046, figure 3, 5-6) discloses wherein the one or more fields of the plurality of distinct transactions documents are unpopulated…automatically populating, the computer system, one or more fields of the sets base transaction documents and the set of transaction specific documents with values based on the received attributes of the… transactions, … one or more fields of the set of base transaction documents and the set of transaction specific documents filled with automatically populated values…, receiving, by the computer system, one or more signed documents from the set of base transaction documents the set of transaction specific documents from the user device of the user to complete the…  transaction.  Additionally, see D2 (0059) also disclosing of unpopulated document fields and receiving, by the computer system, one or more signed documents from the set of base transaction documents the set of transaction specific documents from the user device of the user to complete the…  transaction.  
Accordingly, it would have been obvious to one having ordinary skill in the art before the effective filing date of the invention, as disclosed in D1, to include the teachings of D3/D2.  This would have obvious for the purpose of generating complete documentation/forms used in sales transaction in order to the meet to transaction/regulatory requirements to complete and finalize a transaction as disclosed by D3/D2 and notoriously well known to of ordinary skill in the art. 
 

As per claim 2, the rejection of claim 1 further incorporated, D1 discloses,
wherein at least one document in the set of transaction specific documents is selected based on the type of transaction specified by the attributes. (D1, figures 10 and accompanying text, 0067-0068, 0108, 0124 discloses/shows generating proposal for customers, where the proposal may include content/documents from generated reports 500, 600, 700, 800, as well as content displayed/included in the in the various interfaces 100, 200, and 300 shown in the figures.  The examiner notes that in order to generate sales or lease proposal, respective contents from sales report or lease report are incorporated in the proposal. Additionally, D2 (0042-0047) discloses adding or removing documents/forms from a set of document based inputs into various fields of an initial form associated with some transaction).  

As per claim 3, the rejection of claim 2 further incorporated, D1 discloses,
wherein the type of transaction is a vehicle purchase or a vehicle lease, (D1, figures 10 and accompanying text, 0067-0068, 0108, 0124 discloses/shows generating proposal for customers, where the proposal may include content/documents from generated reports 500, 600, 700, 800, as well as content displayed/included in the in the various interfaces 100, 200, and 300 shown in the figures.  The examiner notes that in order to generate sales or lease proposal, respective contents from sales report or lease report are incorporated in the proposal.).  


As per claim 4, the rejection of claim 3 further incorporated, D1 discloses,
wherein selecting the set of transaction specific documents comprises: responsive to the type of transaction being the vehicle purchase, selecting a first set of transaction specific documents from the plurality of distinct transaction documents based on the automotive transaction being the vehicle purchase; and responsive to the type of transaction being the vehicle lease, selecting a second set of transaction specific documents from the plurality of distinct transaction documents based on the automotive transaction being the vehicle lease, the second set of transaction specific documents distinct from the first set of transaction specific documents, (D1, figures 10 and accompanying text, 0067-0068, 0108, 0124 discloses/shows generating proposal for customers, where the proposal may include content/documents from generated reports 500, 600, 700, 800, as well as content displayed/included in the in the various interfaces 100, 200, and 300 shown in the figures.  The examiner notes that in order to generate sales or lease proposal, respective contents from sales report or lease report generated based on data from various databases/sources are incorporated in the proposal.  Additionally, D2 (0042-0047) discloses adding or removing documents/forms from a set of document based inputs into various fields of an initial form associated with some transaction).  

As per claim 5, the rejection of claim 1 further incorporated, D1 discloses,
wherein responsive to the type of transaction being the vehicle purchase, the first set of transaction specific documents from the plurality of distinct transaction documents is selected further based on whether a loan is required to purchase the vehicle or if a total cost of the vehicle is being paid with cash, (D1, figures 10 and accompanying text, 0067-0068, 0108, 0124 discloses/shows generating proposal for customers, where the proposal may include content/documents from generated reports 500, 600, 700, 800, as well as content displayed/included in the in the various interfaces 100, 200, and 300 shown in the figures, where the proposal includes loan amount, cash payoff amount etc..  The examiner notes that in order to generate sales or lease proposal, respective contents from sales report or lease report generated based on data from various databases/sources are incorporated in the proposal. Additionally, D2 (0042-0047) discloses adding or removing documents/forms from a set of document based inputs into various fields of an initial form associated with some transaction).  

As per claim 6, the rejection of claim 1 further incorporated, D1 discloses,
further comprising: receiving, for each document in the plurality of distinct documents, a selection rule from an employee of the automotive dealership that describes attributes for selecting the document, (D1, figures 10 and accompanying text, 0067-0068, 0108, 0124 discloses/shows generating proposal for customers, where the proposal may include content/documents from generated reports 500, 600, 700, 800, as well as content displayed/included in the in the various interfaces 100, 200, and 300 shown in the figures, where the proposal includes loan amount, cash payoff amount, car type, model etc. either inputted by user or collected from various databases.  The examiner notes that in order to generate sales or lease proposal, respective contents from sales report or lease report generated based on data from various databases/sources are incorporated in the proposal.  Additionally, D2 (0042-0047) discloses adding or removing documents/forms from a set of document based on inputs into various fields of an initial form associated with some transaction, where adding or removing rules/conditions maybe set a user.).  


As per claim 7, the rejection of claim 6 further incorporated, D1 discloses,
receiving a modification to the selection rule of at least one of the plurality of distinct documents from the employee, (D1, figures 10 and accompanying text, 0067-0068, 0108, 0124 discloses/shows generating proposal for customers, where the proposal may include content/documents from generated reports 500, 600, 700, 800, as well as content displayed/included in the in the various interfaces 100, 200, and 300 shown in the figures, where the proposal includes loan amount, cash payoff amount, car type, model etc. either inputted by user or collected from various databases.  The examiner notes that in order to generate sales or lease proposal, respective contents from sales report or lease report generated based on data from various databases/sources are incorporated in the proposal.  Additionally, D2 (0042-0047) discloses adding or removing documents/forms from a set of document based on inputs into various fields of an initial form associated with some transaction, where adding or removing rules/conditions maybe set a user.).  

As per claim 8, the rejection of claim 1 further incorporated, D1 discloses,
wherein the plurality of distinct transaction documents include a Department of Motor Vehicles form, a state disclosure form, a lender disclosure form, a contract, a dealership compliance form, a purchase order form, a delivery form, an original equipment manufacturer form, a registration and titling form, a privacy form, a federal form, a dealership form, a vehicle form, an accessory purchase form, an insurance or protection form, a rebate and incentive form, and a trade-in vehicle form, (D1, figures 10 and accompanying text, 0067-0068, 0108, 0124 discloses/shows generating proposal for customers, where the proposal may include content/documents from generated reports 500, 600, 700, 800, as well as content displayed/included in the in the various interfaces 100, 200, and 300 shown in the figures.  The examiner notes that in order to generate sales or lease proposal, respective contents from sales report or lease report generated based on data from various databases/sources are incorporated in the proposal.  Additionally, the examiner notes that various form names a recited above (e.g. DMV form) are merely non-functional descriptive material and are given little to no patentable weight.).  

As per claim 9, the rejection of claim 1 further incorporated, D1 discloses,
wherein selecting the set of transaction specific documents from the plurality of distinct transaction documents based on the attributes of the automotive transaction comprises: identifying documents from the plurality of transaction documents having selection rules that match the received attributes of the automotive transaction; and selecting the identified documents as the set of transaction specific documents for the automotive transaction, (D1, figures 10 and accompanying text, 0067-0068, 0108, 0124 discloses/shows generating proposal for customers, where the proposal may include content/documents from generated reports 500, 600, 700, 800, as well as content displayed/included in the in the various interfaces 100, 200, and 300 shown in the figures.  The examiner notes that in order to generate sales or lease proposal, respective contents from sales report or lease report generated based on data from various databases/sources are incorporated in the proposal.  Additionally, D2 (0042-0047) discloses adding or removing documents/forms from a set of document based on inputs into various fields of an initial form associated with some transaction, where adding or removing rules/conditions maybe set a user.).  

As per claim 10, the rejection of claim 1 further incorporated, D1 discloses,
wherein the received attributes of the automotive transaction further describe a location of the automotive dealership, (D1, figures 10 and accompanying text, 0067-0068, 0108, 0124 discloses/shows generating proposal for customers, where the proposal may include content/documents from generated reports 500, 600, 700, 800, as well as content displayed/included in the in the various interfaces 100, 200, and 300 having plurality of fields shown in the figures.  The examiner notes that in order to generate sales or lease proposal, respective contents from sales report or lease report generated based on data from various databases/sources are incorporated in the proposal.  Additionally, the examiner notes that various form names a recited above (e.g. “location” of dealership) are merely non-functional descriptive material and are given little to no patentable weight.).  

As per claims 11-20:
Claims 11-20 are medium and system corresponding to claims 1-3, and 6-7 and are of substantially same scope. 
Accordingly, claims 11-20 are rejected under the same rational as set forth for claims 1-3, and 6-7. 

Response to Arguments
	Applicant’s arguments filed on 05/20/2022 have been fully considered but they are not persuasive and/or moot in view of new grounds of rejections. 

Conclusion
	Applicant’s amendments necessitated any new grounds of rejections presented in this Office Action.  Accordingly, THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
The prior art made of record and not relied upon is considered pertinent to applicant’s disclosure. 
See form 892 for additional cited prior art.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MUSTAFA A AMIN whose telephone number is (571)270-3181.  The examiner can normally be reached on Monday-Friday 8am-5pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Scott Baderman can be reached on 571-272-3644.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/MUSTAFA A AMIN/           Primary Examiner, Art Unit 2144